PER CURIAM.
The trial court summarily denied Martin’s 3.850 motion, but failed to attach any record evidence that conclusively refutes his allegations that he was improperly denied jail time credit. See Odum v. State, 700 So.2d 388 (Fla. 1st DCA 1997); Brown v. State, 689 So.2d 1287 (Fla. 1st DCA 1997). Accordingly, we reverse the trial court’s order and remand for attachment of record evidence *1011conclusively refuting his allegations or for an evidentiary hearing.
ERVIN, BOOTH and BENTON, JJ., CONCUR.